1                                         UNITED STATES DISTRICT COURT

2                                      NORTHERN DISTRICT OF CALIFORNIA

3
     THE CLOROX COMPANY,                                Case No. 3:19-cv-01452-EMC
4
                                         Plaintiff,     STIPULATION OF DISMISSAL WITH
5                                                       PREJUDICE
              v.
6                                                       Honorable Edward M. Chen
     RECKITT BENCKISER GROUP PLC and
7    RECKITT BENCKISER LLC,
8                                        Defendants.
9
              IT IS HEREBY STIPULATED AND AGREED between Plaintiff/Counterclaim-Defendant
10
     The Clorox Company (“Clorox”), Defendant/Counterclaim-Plaintiff Reckitt Benckiser LLC, and
11
     Reckitt Benckiser Group PLC, through their undersigned attorneys, that all claims for relief in this
12
     action are hereby dismissed with prejudice in their entirety pursuant to Federal Rule of Civil
13
     Procedure 41(a)(1)(A)(ii).
14

15   Dated: December 26, 2019

16
     By: /s/ Steven A. Zalesin                              By: /s/ Robert H. Platt
17
     PATTERSON BELKNAP WEBB & TYLER LLP                    MANATT, PHELPS & PHILLIPS, LLP
18   Steven A. Zalesin (pro hac vice)                      Robert H. Platt (Bar No. CA 108533)
     sazalesin@pbwt.com                                    RPlatt@manatt.com
19   Jane Metcalf (pro hac vice)                           Alexandra Hill (Bar No. CA 313249)
     jmetcalf@pbwt.com                                     AHill@manatt.com
20   1133 Avenue of the Americas                           11355 West Olympic Boulevard
     New York, New York 10036                              Los Angeles, CA 90064-1614
21   Telephone (212) 336-2110                              Telephone: (310) 312-4000
     Facsimile (212) 336-2111                              Facsimile: (310) 312-4224
22

23   LAFAYETTE & KUMAGAI LLP                               MANATT, PHELPS & PHILLIPS, LLP
     Gary T. Lafayette (SBN 88666)                         Adrianne E. Marshack (Bar No. CA 253682)
24   glafayette@lkclaw.com                                 AMarshack@manatt.com
     Brian H. Chun (SBN 215417)                            695 Town Center Drive, 14th Floor
25   bchun@lkclaw.com                                      Costa Mesa, CA 92626-1924
     1300 Clay Street, Ste. 810                            Telephone: (714) 371-2500
26   Oakland, California 94612                             Facsimile: (714) 371-2550
     Telephone (415) 357-4600
27   Facsimile (415) 357-4605                              Attorneys for Defendants/Counterclaim-
     Stipulation of Dismissal With Prejudice
28   (Case No. 3:19-cv-01452-EMC)
1                                                                  Plaintiff Reckitt Benckiser LLC and
     THE CLOROX COMPANY                                            Reckitt Benckiser Group PLC
2    Mark W. Danis (SBN 147948)
     mark.danis@clorox.com
3    1221 Broadway
     Oakland, California 94612
4
     Attorneys for Plaintiff/Counterclaim-Defendant
5    The Clorox Company

6

7

8

9

10

11

12

13

14

15

16
                                                                ISTRIC
17
                                                           TES D      TC
18                                                       TA
                                                                                  O
                                                    S




                                                                                   U
                                                   ED




                                                                                    RT




19
                                                                       TED
                                               UNIT




                                                                 GRAN
20
                                                                                           R NIA




21                                                                                 n
                                                                     dward   M. Che
                                               NO




                                                             Judge E
                                                                                           FO




22
                                                RT




                                                                                       LI




23                                                      ER
                                                   H




                                                                                      A




                                                             N                         C
                                                                               F
24                                                               D IS T IC T O
                     Dated: 12/30/2019                                 R
25

26

27
     Stipulation of Dismissal With Prejudice
28   (Case No. 3:19-cv-01452-EMC)
                                                                                                         2
